DETAILED ACTION
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1 & 5 were amended. The rejection of claims 1 & 5 under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the amended features under 35 USC § 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,
each bit of the bit-map is either “0” or “1” (Specification, ¶ 0051). Claim 1 recites that each bit of the bit-map indicating that the basic form of the word is included in each of the plurality of compressed files or the inflective form of the word is included in each of the plurality of compressed files. 
It is unclear whether each “0” or “1” of the bit-map indicating that the basic form of the word is included in each of the plurality of compressed files or the inflective form of the word is included in each of the plurality of compressed files;
2.	Limitation the plurality of compressed files references to other items in the claim. It is unclear what item is being referenced.

Claim 5 includes features analogous to claim 1. Claim 5 is rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1, 5, 8 & 9 are rejected under 35 U.S.C. 103 as being obvious over MURAMATSU et al. [US 2016/0006456 A1], hereinafter referred to as MURAMATSU, in view of KATAOKA et al. [US 2016/0171031 A1], hereinafter referred to as KATAOKA.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 1 & 5, MURAMATSU teaches a compression method and device. The compression method and device as taught in MURAMATSU reads on claims 1 & 5 as shown below.

CLAIMS 1 & 5
An encoding method comprising:


determining, by a processor, whether or not encoding target data is in an inflective form of a word registered in a static dictionary when encoding target data included in target sentence data is encoded; and




registering, by the processor in a case that the encoding target data is in the inflective form of the word, the encoding target data and a code assigned to the encoding target data in a dynamic dictionary in association with each other. 


MURAMATSU et al.
A compression device comprising a processor configured to perform a method  comprising (MURAMATSU, ¶ 0009):
to compress a target character information such as “talked” in file F1, an inflected word, e.g., “talked” of a common word, e.g., “talk”, registered in a conversion table is determined for mapping (MURAMATSU, ¶¶ 0081 & 0082), wherein the target character information included in a file is compressed (MURAMATSU, ¶¶ 0076[Wingdings font/0xE0]0080);    
target character information, e.g., “talked”, and associated compressed code, “c([c3])c(talk)”, are stored in a compression dictionary (MURAMATSU, ¶¶ 0096 & 0099), wherein the target character information is an inflected word, e.g., “talked”, corresponding to the common word, e.g., “talk”  (MURAMATSU, ¶ 0082).


MURAMATSU does not explicitly teach that a bit-map is associated with a basic code according to a basic from or a dynamic code according to the inflective form of the word, the bit-map is a code bit string in which the basic from of the word is included or the code bit string in which the inflective form of the word is included, and each bit of the bit-map indicating that the basic form of the word is included in each of the plurality of compressed files or the inflective form of the word is included in each of the plurality of compressed files.
KATAOKA discloses a bit-map is associated with a basic code according to a basic from, e.g., a bitmap entry corresponding to “cavy”, which is a basic form, associated with basis code “0005h” (KATAOKA, FIG. 7 & ¶¶ 0064[Wingdings font/0xE0]0065 & 0074) , the bit-map is a code bit string in which the basic from of the word is included, e.g., the bitmap entry is a string of bit of the basic form of “able”, and each bit of the bit-map indicating that the basic form of the word is included in each of the plurality of compressed files, e.g., each bit of the bitmap entry indicates that the basic form of “cavy” is included in each of compressed files (KATAOKA, FIG. 7 & ¶ 0074).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KATAOKA into MURAMATSU in order to manage the dynamic dictionary.

Regarding claim 8, MURAMTSU further discloses the step of determining a basic form and the change type of the word, e.g., common word and identifying symbol indicating inflective type of the common word registered in a conversion table as shown in FIG. 7 is determined by mapping (MURAMATSU, ¶¶ 0081 & 0082).
MURAMTSU does not explicitly teach the step of determining whether or not a dynamic code corresponding to the inflective form of the word is registered in a bit filter; when the dynamic code is registered in the dynamic dictionary and in the bit filter, acquiring the dynamic code corresponding to the inflective form of the word from the bit filter and writing the dynamic code acquired in a compressed file.
KATAOKA teaches the steps of determining whether or not a dynamic code corresponding to the inflective form of the word is registered in a bit filter, e.g., a dynamic code corresponding to 
when the dynamic code is registered in the dynamic dictionary and in the bit filter, acquiring the dynamic code corresponding to the inflective form of the word from the bit filter and writing the dynamic code acquired in a compressed file, e.g., the dynamic code corresponding to the inflective form of the word, e.g., “was”, is obtained and output to a compressed file (KATAOKA, ¶ 0040).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KATAOKA into MURAMTSU in order to manage the compress process.

Regarding claim 9, KATAOKA further discloses that when the dynamic code is not registered in the bit filter, acquiring the dynamic code from the dynamic dictionary, and registering the dynamic code acquired from the dynamic dictionary and the basic form of the word in the bit filter in association with each other (KATAOKA, ¶ 0040).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        June 7, 2021